                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 2/18/2020
 -------------------------------------------------------------- X
 BLUE CITI LLC,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :      16-CV-9027 (VEC)
                            -against-                           :
                                                                :           ORDER
 5BARZ INTERNATIONAL INC.,                                      :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 20, 2019, the Court granted Plaintiff’s motion to appoint a

receiver and directed the parties to confer regarding the to-be-appointed receiver’s identity (Dkt.

118);

        WHEREAS on February 14, 2020 Plaintiff requested that the Court appoint Andrew Levi

as the receiver over Defendant 5Barz International, Inc. (Dkt. 119);

        WHEREAS on February 18, 2020, Defendant submitted a letter opposing the

appointment of Mr. Levi on the grounds that he was “not a good fit,” and requested that the

Court appoint Jonathan Perlman as the receiver (Dkt. 120);

        IT IS HEREBY ORDERED THAT: No later than February 21, 2020, Plaintiff must

submit a letter indicating whether Mr. Levi is available to commence work promptly and would

be willing to reduce his hourly rate to $450.



SO ORDERED.
                                                             _________________________________
Date: February 18, 2020                                      VALERIE CAPRONI
      New York, New York                                     United States District Judge
